DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	An election was made without traverse to prosecute the invention of the first embodiment of the fuel injector with no modification (Group I, Species A, Sub-Species 1, Figs. 1-8).  Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 4/6/2021.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining 
The information disclosure statements (IDS) submitted on 8/13/2019 and 8/14/2019 were filed after the mailing date on or after the application filing date of 8/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "96" (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 In the specification on Page 2 Line 25, "an welding operation" should be revised to "a welding operation" to ensure proper grammar. 
In the specification on Page 3 Line 27, “there is a possibility of that the fuel” should be revised to “there is a possibility that the fuel” to ensure proper grammar.  Also, in the specification on Page 4 Line 34, “possibility of that the welding” should be revised to 
In the specification on Page 6 Line 9, “multicylinder” should be revised to “multi-cylinder” to ensure proper spelling.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:
In Claim 4 Lines 3-4 “the injection hole side” should be revised to “an injection hole side” to ensure proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under U.S.C. 103 as being unpatentable over US Patent 6,032,879 to Hamada et al. (“Hamada”) in view of US PGPUB 2005/0006492 A1 to Brooks et al. (“Brooks”).

a coil (Fig. 1A #10 “electromagnetic coil”) that is configured to generate a magnetic flux when the coil is energized (See Fig. 2, Col. 3 Lines 22-25 “When an electromagnetic coil which is provided on a surrounding portion of the stationary core receives an electric supply, the stationary core, the yoke and the movable core form a magnetic circuit”) 
a stationary core (Fig. 1A #2 “fixed core”) that is configured to become a passage of the magnetic flux (See Fig. 2); 
a movable core (Fig. 1A #4 “movable core”) that is configured to be attracted to the stationary core when the movable core becomes a passage of the magnetic flux (See Fig. 2, Col. 3 Lines 25-28 “The movable core is attracted against the force caused by a return spring member toward a side of the stationary core”); and 
a magnetic-flux limiting portion (Fig. 5 #20 “seal ring”) that is displaced from the stationary core in an axial direction of a central axis of the stationary core (See Fig. 1B) while the magnetic-flux limiting portion is a member that has a degree of magnetism, which is lower than a degree of magnetism of the stationary core (Col. 10 Lines 16-20 “stationary core 2, the yoke 3 and the movable core 4 are constituted from the magnetic property material members. On the other hand, the stopper 16 and the seal ring 20 are constituted from the non-magnetic property material members”), wherein: 
a boundary between the stationary core and the magnetic-flux limiting portion is defined as a limiting boundary (See Annotated Fig. 1B), and an imaginary extension line, which is formed by extending the limiting boundary toward the movable core, is defined as a boundary extension line (See Annotated Fig. 1B);
the limiting boundary linearly extends throughout an entire extent of the limiting boundary (See Annotated Fig. 1B); and

Regarding Claims 1-3, Hamada does not disclose the specific non-magnetic material that the magnetic-flux limiting portion is made of.  Additionally, Hamada does not disclose comprising a welding portion, at which the stationary core and the magnetic-flux limiting portion are integrally welded together along the limiting boundary, wherein the welding portion includes:
an inner welding portion that extends from an inner end part of the limiting boundary toward an outer end part of the limiting boundary; and 
an outer welding portion that extends from the outer end part of the limiting boundary toward the inner end part of the limiting boundary;
wherein the inner welding portion and the outer welding portion are joined together at an intermediate location of the limiting boundary.
However, Brooks discloses a fuel injection valve (Fig. 1 # 10) configured to inject fuel from an injection hole (Fig. 1 #64), comprising a welding portion (Fig. 1 #50 “hermetic laser welds”), at which a stationary core (Fig. 1 #38 “inlet tube”) and a magnetic-flux limiting portion made of a non-magnetic metal material (Fig. 1 #80 “non-magnetic shell”, Paragraph 0011 “a suitable technique can be used to secure the components, such as hermetic laser welds”, based on welding being an option to secure the components together the non-magnetic shell 80 is understood to be made of a metal material) are integrally welded together along a limiting boundary (See Annotated Fig. 1), wherein the welding portion includes: 
an inner welding portion (See Annotated Fig. 2, the front portion of #50 as shown in the section view) that extends from an inner end part of the limiting boundary toward an outer end part of the limiting boundary; and 

wherein the inner welding portion and the outer welding portion are joined together at an intermediate location of the limiting boundary (See Annotated Fig. 2, the center of #50 as shown in the section view),
for the purpose of securing the stationary core and magnetic-flux limiting portion together with a suitable technique (Paragraph 0011, “The downstream end 39 of the inlet tube 38 is connected to the upstream end 11 of the valve body 12 via a non-magnetic shell 80 and a magnetic stop member 82. A suitable technique can be used to secure the components, such as hermetic laser welds 50”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injection valve of Hamada to have the non-magnetic member be made of metal material while further comprising a welding portion, at which the stationary core and the magnetic-flux limiting portion are integrally welded together along the limiting boundary, wherein the welding portion includes:
an inner welding portion that extends from an inner end part of the limiting boundary toward an outer end part of the limiting boundary; and 
an outer welding portion that extends from the outer end part of the limiting boundary toward the inner end part of the limiting boundary;
wherein the inner welding portion and the outer welding portion are joined together at an intermediate location of the limiting boundary;
as taught by Brooks for the purpose of securing the stationary core and magnetic-flux limiting portion together, thus keeping them in place and preventing liquid from leaking between the stationary core and magnetic-flux limiting portion while using a known bonding technique with durable materials.  In re Lenshin, 125 USPQ 416.
As to Claim 4, Hamada in view of Brooks as applied to Claim 1 above further discloses wherein: 
the stationary core is one of a plurality of stationary cores (Hamada Fig. 1B, #2 “stationary core” and #3 “yoke”) that include a first stationary core (Hamada Fig. 1B #2 “stationary core”) and a second stationary core (Hamada Fig. 1B #3 “yoke”), wherein the second stationary core is placed on the injection hole side of the first stationary core where the injection hole is located (See Annotated Fig. 1B); 
the magnetic-flux limiting portion is placed between the first stationary core and the second stationary core in an axial direction of the coil (See Annotated Fig. 1B); 
the limiting boundary is one of a plurality of limiting boundaries while a boundary between the first stationary core and the magnetic-flux limiting portion is defined as a first boundary (See Annotated Fig. 1B, the limiting boundary is the first boundary) that is one of the plurality of limiting boundaries, and a boundary between the second stationary core and the magnetic-flux limiting portion is defined as a second boundary (See Annotated Fig. 1B showing the surface between the second stationary core and the magnetic-flux limiting portion as the second boundary, or in the alternative See Annotated Fig. 1B-Alt showing open space between the second stationary core and the magnetic-flux limiting portion as the second boundary) that is another one of the plurality of limiting boundaries; 
the boundary extension line is one of a plurality of boundary extension lines while an imaginary extension line, which is formed by extending the first boundary toward a radially inner side of the coil, is defined as a first extension line (See Annotated Fig. 1B, the first extension line is the same as the boundary extension line) that is one of the plurality of boundary extension lines, and an imaginary extension line, which is formed by extending the second boundary toward the radially inner side of the 
at least one of the first extension line and the second extension line is tilted relative to a coil axis (See Annotated Fig. 1B, the first extension line is tilted related to the coil axis, also in the alternative see Annotated Fig. 1B-Alt where the second extension line is also tilted related to the coil axis), which is an axis of the coil, such that the at least one of the first extension line and the second extension line passes on the injection hole side of all of an opposite portion of the stationary core and an opposite portion of the magnetic-flux limiting portion, which are diametrically opposite to the first boundary and the second boundary about the movable core (See Annotated Fig. 1B or in the alternative see Annotated Fig. 1B-Alt).
As to Claim 5, Hamada in view of Brooks as applied to Claim 4 above further discloses wherein a tilt angle of the first boundary relative to the coil axis is smaller than a tilt angle of the second boundary relative to the coil axis (See Annotated Fig. 1B, a tilt angle A1 of the first boundary relative to the coil axis is less than 90 degrees, while a tilt angle A2 of the second boundary relative to the coil axis is approx. 90 degrees).
As to Claim 6, Hamada in view of Brooks as applied to Claim 4 above further discloses wherein the first extension line and the coil axis intersect with each other at a first axis intersection point (See Annotated Fig. 1B-Alt) while the second extension line and the coil axis intersect with each other at a second axis intersection point (See Annotated Fig. 1B-Alt), and the first axis intersection point is placed on a side of the second axis intersection point that is opposite to the injection hole (See Annotated Fig. 1B-Alt).
As to Claim 7, Hamada in view of Brooks as applied to Claim 4 above further discloses wherein: 
one of an outer peripheral surface of the first stationary core and an outer peripheral surface of the second stationary core is placed on a radially outer side of the other one of the outer peripheral 
 the outer surface extension line and the first extension line intersect with each other at a first outer intersection point (See Annotated Fig. 1B) while the outer surface extension line and the second extension line intersect with each other at a second outer intersection point (See Annotated Fig. 1B), and the first outer intersection point is placed on the injection hole side of the second outer intersection point where the injection hole is located (See Annotated Fig. 1B).

    PNG
    media_image1.png
    852
    920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    852
    920
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    698
    647
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 22, 2021